                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                                           Cr. No. 19-4440 MV

NICHOLOUS PHILLIPS,

               Defendant.

             UNITED STATES’ MOTION FOR A LAFLER/FRYE HEARING

       The United States of America respectfully moves this Court to order a hearing before a

United States Magistrate Judge to inquire with the defendant, Nicholous Phillips (“Defendant”),

and his attorney, Joe Romero, Esq., of Romero and Winder, P.C., whether defense counsel

communicated to Defendant the plea offer extended by the United States in this matter. In support

of this motion, the United States provides:

       1.      A criminal defendant has the right to effective assistance of counsel during pre-trial

plea negotiations, including with respect to plea offers that lapse or the defendant rejects. See

Lafler v. Cooper, 566 U.S. 156 (2012); Missouri v. Frye, 566 U.S. 134 (2012).

       2.      The United States extended a plea offer to Defendant on December 19, 2019, by

emailing a letter to Defendant’s former counsel, Kari Converse, outlining the terms of a proposed

agreement. Ms. Converse informed the United States that she reviewed the proposed plea

agreement with Defendant, but Defendant rejected it.

       3.      After Defendant obtained new counsel, the United States renewed its original plea

offer on February 13, 2020, by emailing a letter to Joe Romero, outlining the terms of the proposed

agreement. After extending the deadline for Defendant’s acceptance a number of times, Mr.




                                                 1
Romero informed the United States by phone that he reviewed the proposed plea agreement with

Defendant, but Defendant again rejected it.

       4.      To protect against any future claim of ineffective assistance of counsel on this issue,

the United States respectfully requests that the Court direct a magistrate judge to inquire on the

record at a hearing whether defense counsel informed Defendant of the United States’ plea offer

and whether Defendant chose to reject this offer.

       5.      Further, the United States requests that the Court direct the magistrate judge to

make the prosecution’s plea offer letters sealed exhibits at the hearing and verify that Defendant

and defense counsel discussed the terms of the letters before rejecting the United States’ proposed

resolution.

       6.      The United States has conferred with Defendant’s counsel, Joe Romero, and he

opposes the Court ordering a Lafler/Frye hearing in this matter.

                                                      Respectfully submitted,

                                                      JOHN C. ANDERSON
                                                      United States Attorney

                                                      /s/ Jaymie L. Roybal
                                                      JAYMIE L. ROYBAL
                                                      Assistant United States Attorney
                                                      P.O. Box 607
                                                      Albuquerque, N.M. 87103
                                                      (505) 224-1413


I HEREBY CERTIFY that I filed the foregoing
pleading electronically through the CM/ECF system
which caused defense counsel, Joe Romero, to be
served by electronic means, as reflected on the Notice
of Electronic Filing as indicated therein on
June 22, 2020.

/s/
Jaymie L. Roybal
Assistant United States Attorney

                                                 2
